Exhibit 10.1

AMERISAFE, INC.

2010 RESTATED NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN

1. Purpose. The purpose of this 2010 Restated Non-Employee Director Restricted
Stock Plan is to attract and retain qualified individuals who are not employed
by the Company to serve as Directors.

2. Definitions. As used in this Plan,

(a) “Annual Grant” means a grant of Restricted Stock to a Non-Employee Director
in accordance with Section 5 of this Plan.

(b) “Annual Meeting” means the Company’s annual meeting of shareholders.

(c) “Award” means any award of an Initial Grant or Annual Grant under this Plan.

(d) “Award Agreement” means a written agreement between the Company and a
Non-Employee Director setting forth the terms, conditions and restrictions of
the Award granted to the Non-Employee Director.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” shall have the meaning provided in Section 6 of this
Plan.

(g) “Common Shares” means the shares of common stock, par value $0.01 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 3(b) of
this Plan.

(h) “Company” means AMERISAFE, Inc., a Texas corporation.

(i) “Date of Grant” means (i) with respect to an Initial Grant, the close of
business on the date on which the Non-Employee Director is first elected or
appointed to the Board, and (ii) with respect to an Annual Grant, the date on
which the Annual Meeting in any calendar year is first convened.

(j) “Director” means a member of the Board.

(k) “Effective Date” means June 15, 2010.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.



--------------------------------------------------------------------------------

(m) “Incumbent Directors” means the individuals who, as of the Effective Date,
are Directors of the Company and any individual becoming a Director subsequent
to the date thereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

(n) “Initial Grant” means a grant of shares of Restricted Stock to a
Non-Employee Director in accordance with Section 4 of this Plan.

(o) “Market Value per Share” means, as of any particular date, (i) the closing
sale price per Common Share on that date (or if there are no sales on that date,
on the next preceding trading date during which a sale occurred) as reported on
the Nasdaq Stock Market LLC, or if the Common Shares are not then-traded on the
Nasdaq Stock Market LLC, the principal exchange on which the Common Shares are
then trading, or (ii) if clause (i) does not apply, the fair value of the Common
Shares as determined by the Board.

(p) “Non-Employee Director” means each member of the Board from time to time who
is not an employee of the Company or any of its Affiliates.

(q) “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).

(r) “Plan” means this 2010 Restated Non-Employee Director Plan.

(s) “Restricted Stock” means Common Shares as to which neither the substantial
risk of forfeiture nor the prohibition on transfers referred to in Section 4 or
Section 5 of this Plan has lapsed.

(t) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or other securities (representing the right
to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or other securities (as may be the
case in a partnership, limited liability company, business trust or other legal
entity), but more than 50 percent of whose ownership interest representing the
right generally to make decisions for such entity is, now or hereafter, owned or
controlled, directly or indirectly, by the Company.

(u) “Total Disability” means the permanent or total disability of a Non-Employee
Director, as determined by the Board in good faith.

(v) “Voting Securities” means, at any time, (i) the securities entitled to vote
generally in the election of Directors in the case of the Company, or (ii) the
securities entitled to

 

2



--------------------------------------------------------------------------------

vote generally in the election of members of the board of directors or similar
body in the case of another legal entity.

3. Shares Available Under the Plan.

(a) Subject to adjustment as provided in Section 3(b) of this Plan, the number
of Common Shares that may be issued or transferred as Restricted Stock and
released from substantial risk of forfeiture thereof shall not exceed in the
aggregate 100,000 Common Shares. Such shares may be authorized but unissued
shares or treasury shares or a combination of the foregoing.

(b) The number of shares available in Section 3(a) above shall be adjusted to
account for shares relating to Awards that are forfeited. The number and type of
shares available in Section 3(a) shall also automatically be adjusted to reflect
(a) any stock split, combination of shares, recapitalization or other change in
the capital structure of the Company, (b) any merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.

4. Initial Grants

(a) Without any further action of the Board, each person who is elected or
appointed for the first time to be a Non-Employee Director shall automatically
receive an Initial Grant determined by dividing $30,000 (prorated as determined
below in this Section 4(a)) by the Market Value per Share on the Date of Grant;
provided, however, that the number of shares of Restricted Stock shall be
rounded downward such that no fractional share shall be issued. If any such
person is so elected or appointed other than at an Annual Meeting, the Initial
Grant shall be prorated for the number of whole months that such Non-Employee
Director will serve until the first anniversary of the immediately preceding
Annual Meeting.

(b) Each Initial Grant shall constitute an immediate transfer of the ownership
of shares of Restricted Stock to the Non-Employee Director, entitling such
Non-Employee Director to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer set
forth in this Section 4.

(c) Each Initial Grant shall provide that the shares of Restricted Stock covered
by such Initial Grant shall be subject to a “substantial risk of forfeiture”
until the first Annual Meeting after the Date of Grant. Each Initial Grant shall
provide that the Non-Employee Director shall forfeit the shares of Restricted
Stock covered by such Initial Grant if such Non-Employee Director terminates his
or her service with the Company while such shares of Restricted Stock are
subject to a substantial risk of forfeiture. Notwithstanding the foregoing, each
such Initial Grant shall provide for the immediate lapse of such substantial
risk of forfeiture in the event of (i) the Non-Employee Director’s death or
Total Disability, or (ii) upon a Change in Control.

(d) Each Initial Grant shall require that any and all dividends or other
distributions (other than cash dividends) declared or otherwise distributed
thereon be subject to the same restrictions as the underlying Initial Grant.

 

3



--------------------------------------------------------------------------------

(e) Each Initial Grant shall provide that during the period for which such
substantial risk of forfeiture has not lapsed, the shares of Restricted Stock
shall not be sold or otherwise transferred, other than by will or the laws of
descent and distribution.

(f) Each Initial Grant shall be evidenced by an Award Agreement, which shall
contain such terms and provisions not inconsistent with this Plan as the Board
may approve. Unless otherwise directed by the Board, all certificates
representing shares of Restricted Stock shall be held in custody by the Company
until all restrictions thereon shall have lapsed, together with a stock power or
powers executed by the Non-Employee Director in whose name such certificates are
registered, endorsed in blank.

5. Annual Grants

(a) Commencing with the Annual Meeting in 2010, each Non-Employee Director who
is then elected or is continuing as a Non-Employee Director shall, without any
further action of the Board, automatically receive an Annual Grant determined by
dividing $30,000 by the Market Value per Share on the Date of Grant; provided,
however, that the number of shares of Restricted Stock shall be rounded downward
such that no fractional share shall be issued.

(b) Each Annual Grant shall constitute an immediate transfer of the ownership of
shares of Restricted Stock to the Non-Employee Director, entitling such
Non-Employee Director to voting, dividend and other ownership rights, but
subject to the substantial risk of forfeiture and restrictions on transfer set
forth in this Section 5.

(c) Each Annual Grant shall provide that the shares of Restricted Stock covered
by such Annual Grant shall be subject to a “substantial risk of forfeiture”
until the first Annual Meeting after the Date of Grant. Each Annual Grant shall
provide that the Non-Employee Director shall forfeit the shares of Restricted
Stock covered by such Annual Grant if such Non-Employee Director terminates his
or her service with the Company while such shares of Restricted Stock are
subject to a substantial risk of forfeiture. Notwithstanding the foregoing, each
such Annual Grant shall provide for the immediate lapse of such substantial risk
of forfeiture in the event of (i) the Non-Employee Director’s death or Total
Disability, or (ii) upon a Change in Control.

(d) Each Annual Grant shall provide that during the period for which such
substantial risk of forfeiture has not lapsed, the shares of Restricted Stock
shall not be sold or otherwise transferred, other than by will or the laws of
descent and distribution.

(e) Each Annual Grant shall require that any and all dividends or other
distributions (other than cash dividends) declared or otherwise distributed
thereon be subject to the same restrictions as the underlying Annual Grant.

(f) Each Annual Grant shall be evidenced by an Award Agreement, which shall
contain such terms and provisions not inconsistent with this Plan as the Board
may approve. Unless otherwise directed by the Board, all certificates
representing Restricted Stock shall be held in custody by the Company until all
restrictions thereon shall have lapsed, together with a

 

4



--------------------------------------------------------------------------------

stock power or powers executed by the Non-Employee Director in whose name such
certificates are registered, endorsed in blank.

6. Change in Control. For purposes of this Plan, except as may be otherwise
defined in an Award Agreement, a “Change in Control” shall mean the occurrence
of any of the following events:

(a) the acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the then
outstanding Voting Securities of the Company; provided, however, that for
purposes of this Section 6(a), the following acquisitions shall not constitute a
Change in Control: (A) any acquisition by the Company or a Subsidiary of Voting
Securities, (B) any acquisition of Voting Securities by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Subsidiary
or (C) any acquisition of Voting Securities by any Person pursuant to a Business
Combination that complies with clauses (A), (B) and (C) of Section 6(c) below;

(b) a majority of the Board ceases to be comprised of Incumbent Directors;

(c) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following the Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Securities
immediately prior to the Business Combination beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
Voting Securities of the entity resulting from the Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries), (B) no Person (other than the
Company, such entity resulting from the Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Subsidiary or such entity resulting from the Business Combination) beneficially
owns, directly or indirectly, 35% or more of the combined voting power of the
then outstanding Voting Securities of the entity resulting from the Business
Combination; provided, however, that no Person will be treated for purposes of
this Section 6(c) as beneficially owning 35% or more of the Voting Securities of
the entity resulting from the Business Combination solely as a result of the
Voting Securities held in the Company prior to consummation of the Business
Combination and (C) at least a majority of the members of the board of directors
of the entity resulting from the Business Combination were Incumbent Directors
at the time of the execution of the initial agreement or of the action of the
Board providing for the Business Combination; or

(d) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of Section 6(c) hereof.

Notwithstanding anything to the contrary contained in this Section 6, a Person
who holds 35% or more of the Voting Securities of the Company on the Effective
Date will not be deemed to have acquired 35% or more of the Voting Securities of
the Company for purposes of Section 6(a) of this Plan (and as a result, such
circumstance shall not constitute a Change in Control)

 

5



--------------------------------------------------------------------------------

unless after the Effective Date such person acquires, in one or more
transactions, additional Voting Securities of the Company representing 1% or
more of the then outstanding Voting Securities of the Company it being
understood that an increase in the percentage of Voting Securities held by a
Person as a result of (i) the exercise of any conversion or exchange right
pursuant to any securities of the Company that were outstanding on the Effective
Date shall not be deemed to be an acquisition of Voting Securities by such
Person, or (ii) the Company’s repurchase of Voting Securities of the Company is
not an acquisition of Voting Securities by such Person.

7. Fractional Shares. The Company shall not issue any fractional Common Shares
pursuant to this Plan.

8. Administration of the Plan.

(a) This Plan shall be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to a committee of the
Board (or a subcommittee thereof). To the extent of any such delegation,
references in this Plan to the Board shall be deemed to be references to such
committee or subcommittee.

(b) The interpretation and construction by the Board of any provision of this
Plan or of any Award Agreement, and any determination by the Board pursuant to
any provision of this Plan or of any such Award Agreement, shall be final and
conclusive. No member of the Board shall be liable for any such action or
determination made in good faith.

9. Amendment and Termination of Plan. The Board may from time to time and at any
time amend or terminate the Plan in whole or in part; provided, however, that
any amendment (i) which must be approved by the shareholders of the Company in
order to comply with applicable law or the rules of the principal exchange on
which the Common Shares are traded or quoted, or (ii) which would increase the
benefits accruing to Non-Employee Directors, increase the aggregate number of
Common Shares that may be issued under the Plan or materially modify the
eligibility requirements for participating in the Plan, shall not be effective
unless and until the shareholders of the Company have approved such amendment.
Notwithstanding anything to the contrary set forth in this Plan, in the event
the common stock of the Company is no longer listed for trading with a national
securities exchange or the Nasdaq Stock Market LLC, then all future grants under
this Plan shall be suspended until the Board shall take further action with
respect thereto.

10. Governing Law. All issues concerning construction, validity and
interpretation of this Plan and all Awards granted hereunder shall be governed
by the law of the State of Texas, without regard to such state’s conflict of
laws rules.

11. General Provisions.

(a) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any Director for reelection by the Company’s shareholders
or to limit the rights of the shareholders to remove any Director.

 

6



--------------------------------------------------------------------------------

(b) All notices under this Plan shall be in writing, and if to the Company,
shall be delivered to the Secretary of the Company or mailed to its principal
executive office addressed to the attention of the Secretary; and if to a
Non-Employee Director, shall be delivered personally or mailed to the
Non-Employee Director at the address appearing on the records of the Company.
Such addresses may be changed at any time by written notice to the other party.

 

7